United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 97-1735EM
                                   _____________

Lonnie D. Snelling,                        *
                                           *
                      Appellant,           *
                                           *
      v.                                   *
                                           *
State of Missouri, Indispensible Party;    *
Kathianne Knaup Crane, Judge;              *
Lawrence Crahan, Judge; Gerald M.          *
Smith, Judge; Mary Rhodes Russell,         *
Judge; King Dodge, Inc.; Lou Fusz          *
Dodge Co.; Mary Elizabeth Dorsey,          *
Attorney; Thomas J. Kelly, Staff           *
Attorney; Stephen P. McGlynn,              *   Appeal from the United States
Attorney; McGlynn and McGlynn;             *   District Court for the Eastern
Deeba, Sauter & Herd; James R.             *   District of Missouri.
Reinhard, Judge, officially and            *
individually; Thad F. Niemira, Judge,      *        [UNPUBLISHED]
officially and individually; Brendan       *
Ryan, Judge; St. Louis City Board of       *
Education, its members in their official   *
capacity; Curtis, Oetting, Heinz,          *
Garrett & Soule, P.C.; Elizabeth W.        *
Lane; Lewis Rice & Fingersh P.C.;          *
John R. Esnner; J. Patrick Chassaing;      *
Carl Lumley; Queen Ester Stephenson;       *
Green, Schaaf & Margo, P.C.; Joseph        *
D. Jacobson; Housing Authority, of St.     *
Louis County; John F. Kintz, Judge;        *
Robert S. Cohen, Judge; Larry L.           *
Kendrick, Judge; Margaret M. Nolan,        *
Retired; Robert Lee Campbell, Judge;    *
Phillip J. Sweeney, Judge; Carl R.      *
Gaertner, Judge; James A. Pudlowski,    *
Judge; Ronnie L. White, Judge; Paul J.  *
Simon, Judge; Mary K. Hoff, Judge;      *
Gary Gaertner, Judge; Stanley A.        *
Grimm, Judge; James R. Dowd, Judge;     *
Charles P. Poplstein; Diane M. Hoelzl,  *
Attorney; Thompson Coburn; Chrysler     *
Motors Corporation; Nelson G. Wolff,    *
Attorney; Lashly & Baer; Masonic        *
Home, of Missouri; Kathy Chestnut,      *
Attorney; Adrian P. Sulser, Attorney;   *
Evans & Dixon; Active Business          *
Liquidations; Maureen Jaggard, Clerk;   *
John P. Mahoney, Vice-President;        *
Eddie G. Davis, Secretary; David        *
Mahan, Superintendent; Earl E. Nance,   *
Jr., President,                         *
                                        *
                   Appellees.           *
                                   _____________

                           Submitted: December 18, 1997
                               Filed: December 19, 1997
                                 _____________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          _____________

PER CURIAM.

       Lonnie D. Snelling appeals the district court's orders denying Snelling's recusal
motion and dismissing his second amended complaint under Federal Rule of Civil
Procedure 41(b). The dismissal was based on Snelling's failure to comply with the
district court's earlier order directing him to file an amended pleading in compliance



                                         -2-
with Federal Rule of Civil Procedure 8(a)(2) or risk dismissal. Having carefullyreviewed
the record and the parties' briefs, we conclude the district court did not abuse its
discretion. See Pope v. Federal Express Corp., 974 F.2d 982, 985 (8th Cir. 1992)
(concerning recusal motions); Mangan v. Weinberger, 848 F.2d 909, 911 (8th Cir. 1988)
(concerning Rule 41(b) dismissals for failure to comply with Rule 8), cert. denied, 488
U.S. 1023 (1989). We thus affirm the judgment of the district court. See 8th Cir. R.
47B.

      We deny as moot the motion of certain appellees to dismiss this appeal, and we
deny all other pending motions.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-